Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Susan Morse (Reg. 35, 392) on 6/30/2022.
3.        The application has been amended as followings:

1 (Currently Amended) A photovoltaic power generation system comprising: a plurality of photovoltaic cell arrays: 
a plurality of power conditioners connected respectively with the plurality of photovoltaic cell arrays; 
and a master power conditioner connected to the plurality of power conditioners, the master power conditioner being configured to execute 
a first output control to sequentially adjust output power of a designated power conditioner to a plurality of predetermined output power amounts being set in advance, the designated power conditioner being a part of the plurality of power conditioners and being selected from the plurality of power conditioners,
adjust output power from a remaining power conditioner which is other than the designated power conditioner among the plurality of power conditioners, the second output power control being such that the remaining power conditioner compensates [[a]] power generation fluctuation amounts caused by sequentially adjusting the output power of the designated power conditioner  to the plurality of predetermined output power amounts, and wherein the first output control is executed so as to overlap the second output control in time, 
wherein at least one of the master power conditioner and the designated power conditioner is configured to execute characteristic-data acquisition to acquire an input/output electrical characteristic of the designated power conditioner during execution of the first output control.

10. (Currently Amended) A photovoltaic power generation system comprising:
 a plurality of photovoltaic cell arrays; 
a plurality of power conditioners connected respectively with the plurality of photovoltaic ceil arrays; and 
a network system to communicate the plurality of power conditioners with each other, and 
wherein the plurality of power conditioners include a master power conditioner and a slave power conditioner, 
wherein the master power conditioner is configured to execute
 a first output control to sequentially adjust output power from a designated power conditioner among the plurality of power conditioners to a plurality of predetermined output power amounts being set in advance, 
and a second output control to adjust output power from a remaining power conditioner which is other than the designated power conditioner among the plurality of power conditioners, the second output power control being such that the remaining power conditioner compensates [[a]] power generation fluctuation amounts caused by sequentially adjusting the output power of the designated power conditioner to the plurality of predetermined output power amounts, wherein the first output control is executed so as to overlap the second output control in time, and wherein at least one of the master power conditioner and the designated power conditioner is configured to execute characteristic-data acquisition, the characteristic-data acquisition acquires an input/output electrical characteristic of the designated power conditioner during execution of the first output control.

12. (Currently Amended) A photovoltaic power generation method comprising: 
measuring an input/output electrical characteristic of a designated power conditioner in a state where output power of the designated power conditioner is sequentially adjusted to a plurality of predetermined output power amounts being set in advance, the designated power conditioner being selected from a plurality of power conditioners connected respectively to a plurality of photovoltaic cell arrays, 
adjusting output power of a remaining power conditioner so that the remaining power conditioner other than the designated power conditioner shares [[a]] power generation fluctuation amounts caused by sequentially adjusting the output power of the designated power conditioner to the plurality of predetermined output power amounts.


Allowable Subject Matter
4. 	Claims 1-14 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
	With regard to claims 1, 10 and 12, Wei (US 20200169093) teaches a photovoltaic power generation system comprising:
a plurality of photovoltaic cell arrays (e.g., 101s, Fig. 1 [0038] 101 can be solar panels);
a plurality of power conditioners (e.g., converter connected to a generator that can control power production insides 101, [0048] [0049]); and
a master power conditioner (e.g., 110 and converter in 101, Fig. 1) connected to the plurality of power conditioners ( 110 control the power production [0043]) , the master power conditioner being configured to execute
a first output control to adjust output power of a designated power conditioner to a predetermined output power amount (Pref, Fig. 2, pref_i[0067]) ,  being set in advance, the designated power conditioner being a part of the plurality of power conditioners and being selected from the plurality of power conditioners (Pref Fig. 2, Pref_i of a first selection 102 of the power generating unit, [0066]-[0067]) the second output power control being such that the remaining power conditioner ( second selection of power generation [0069]) compensates ( [0069] the energy error E1 is compensated by distributing the modified power reference among the second selection of power generating units 101)   a power generation fluctuation amount  ( E1, [0069][0066] the energy error E1 is determined based on a power reference for a first selection 102 of the power generating units , also [0004] teaches energy error is deviation in the produced power to the desired power production, and the desired power production is the power reference ( see [0043] power reference is the desired power production of a section of power generation system).  E1 can be interpreted as a fluctuation amount because it is actual output of the first selection of power generation unit fluctuated from a desired power production Pref) caused by adjusting the output power of the designated power conditioner (the first selection of the power generating unit[0066]) to the predetermined output power amount(desired power production [0004] which equal to the power reference of the first selection of power generation unit).
and wherein the first output control is executed so as to overlap the second output control in time (the method for compensating energy error may be modified so that energy errors are also determined in parallel with compensating the energy error. The parallel determination of errors may imply that the determination of the energy error is performed simultaneously with the compensation during the same or at least partly overlapping periods of time [0022] )(also see [0026] the first selection/second selection includes one or more generator and [0048][0049] teaches each generator includes a power converter to adjust the power production),  and wherein at least one of the master power conditioner and the designated power conditioner is configured to execute characteristic-data acquisition to acquire an input/output electrical characteristic of the designated power conditioner during execution of the first output control ([0067] sample of produced power, or Pmeas, Fig. 2 and[0049] teaches about the power converter produce power, therefore, the controller measures the output electrical characteristics of the power converter).
 	 Hansen (US 20110208372) teaches a plurality of power conditioners connected respectively with the plurality of photovoltaic cell arrays (SC1 connects with DD1, SC2 connected to DD2, Fig. 1).
	However, the prior art of record fails to teach or suggest a first output control to sequentially adjust output power of a designated power conditioner to a plurality of predetermined output power amounts being set in advance, the second output power control being such that the remaining power conditioner compensates power generation fluctuation amounts caused by sequentially adjusting the output power of the designated power conditioner  to the plurality of predetermined output power amounts in combination with other limitations of the claim.
	With regard to claims 2-4, 7-8,11, they depend on claim 1 or claim 10.
With regard to claim 5, the prior art of record fails to teach or suggest determine whether or not difference is within a predetermined range being set in advance, the difference is between the first reference conversion efficiency characteristic and the conversion efficiency obtained when the input DC voltage in the designated power conditioner is the first DC voltage in combination with other limitations of the claim.
Regard to claim 6, it depends on claim 5.
With regard to claim 9,  the prior art of record fails to teach or suggest wherein the master power conditioner is configured to execute the first output control and the second output control in response to the measurement start signal when the master power conditioner receives the measurement start signal during execution of the third output control, and resume the third output control after completing each characteristic- data acquisition of the plurality of power conditioners in combination with other limitations of the claim.
With regard to claim 13, the prior art of record fails to teach or suggest 
and determine whether or not difference is within a predetermined range being set in advance, the difference is between the first reference conversion efficiency characteristic and the conversion efficiency obtained when the input DC voltage in the designated power conditioner is the first DC voltage in combination with other limitations of the claim.
With regard to claim 14, the prior art of record fails to teach or suggest execute the first output control and the second output control in response to the measurement start signal when the master power conditioner device receives the measurement start signal during the execution of the third output control, and resume the third output control after completing each characteristic-data acquisition of the plurality of power conditioners in combination with other limitations of the claim.

6.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
           Tanaka (US20200044581A1) teaches      t he control circuit 34 compensates for the voltage drop of the DC capacitor 14 due to the loss caused by the operation of the power converter 12 and maintains some predetermined power from the power system 4 in order to maintain a predetermined voltage. Incorporate into 12                                                                                                                                                                                     	 Izadian (US 20120299387 A1) teaches comparing the identified current operating mode of the power converter to an expected operating mode of the power converter with reference to a predetermined number of power converter operating modes having a predetermined order, and disconnecting the output of the power converter from a load in response to at least one of the identified current operating mode of the solar cell being the second operating mode or the identified current operating mode of the power converter being different from the expected operating mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836